Citation Nr: 0924261	
Decision Date: 06/26/09    Archive Date: 07/01/09	

DOCKET NO.  01-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from September 27, 1971, to 
November 18, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.  At that time the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
previously denied claim of entitlement to service connection 
for schizophrenia.  In January 2003 again the RO reopened and 
denied the claim.  By decision dated in July 2005, the Board 
determined that a psychiatric disorder, to include 
schizophrenia, was not incurred in or aggravated by active 
military service, and schizophrenia may not be presumed to 
have been incurred therein.  The Veteran then appealed the 
Board's July 2005 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2006, based 
on a Joint Motion for Remand, the Court remanded to the claim 
to the Board for compliance with the instructions in the 
Joint Motion.  

In August 2007, the Board remanded the case for procedural 
and substantive purposes.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.  


FINDING OF FACT

The credible and probative evidence of record shows that a 
psychosis did not undergo an increase in severity during the 
appellant's two months of active service.  


CONCLUSION OF LAW

The presumption of soundness at service entry has been 
rebutted; a chronic acquired psychiatric disability, to 
include schizophrenia, preexisted service and was not 
aggravated therein beyond natural progress.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306(a), 3.307, 3.309 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistant Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  It is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with the provisions of 38 C.F.R. § 3.159(b)(1).  

One of the reasons the case was remanded by the Board in 2007 
was to ensure compliance with the VCAA.  Accordingly, in a 
letter dated in August 2007, the Veteran was provided with a 
letter notifying him of information and evidence necessary to 
substantiate his claim for service connection.  He was also 
informed of the process by which disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He was provided with a 
VCAA notice response letter in which he was asked to indicate 
whether he had other information or evidence to give to VA to 
substantiate his claim or whether he had no other information 
or evidence to give VA at that time.  He did not indicate a 
response one way or the other and did not sign the form.  

With regard to the duty to assist the appellant, a VA 
psychiatrist reviewed the claims folder and examined the 
appellant in September 2004.  Diagnostic testing was 
accomplished at that time as well.  Pursuant to the Board's 
2007 remand, another VA psychiatrist reviewed the claims file 
in February 2009 and expressed an opinion as to whether the 
appellant's preexisting schizophrenia was aggravated by his 
less than two months of active service.  The record reflects 
that service treatment records have been associated with the 
file.  Additionally, all identified and available treatment 
records have been secured.  The record contains a statement 
signed by the appellant in September 2007 in which he 
indicated he had no other information or evidence to give to 
VA to substantiate his claim.  He asked at that time that the 
claim be decided as soon as possible.  In view of the 
foregoing, the Board finds VA has done everything reasonably 
possible to assist the appellant with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated "it is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.  

Applicable Law and Regulations 

Service connection basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  

Where chronicity of a disease is not shown in service, 
service connection may be established by showing continuity 
of symptomatology between the claimed disability and a 
condition noted during service.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of inservice aggravation 
to overcome the presumption of soundness. . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).  

A preexisting injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  VA bears the burden to rebut the 
presumption of aggravation in service.  Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  However, aggravation is not 
conceded where the disability underwent no increase in 
severity during service based on all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

Temporary or intermittent flareups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition"--that is, a 
worsening that existed not only at the time of separation, 
but one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or in his behalf.  See Gonzales v West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
appellant).  

The pertinent evidence of record includes a statement from a 
psychiatrist at the Children's Clinic of the Psychiatric 
Hospital in Rio Piedras, Puerto Rico, indicating the 
appellant was treated at that facility between 1964 and 1971.  
Borderline schizophrenia was given as a diagnosis.  The 
appellant showed serious difficulties with interpersonal 
relationships and learning problems.  He was described as 
having only marginal adjustment.  He was placed in the 
children's daycare center between 1965 and 1966.  Records 
showed he had difficulty with sleep, with participating in 
groups, and with anger.  

Records dated in April 1971 show he was receiving Social 
Security pension.  He was described as hyperactive, restless, 
and uneasy.  The diagnostic impression was borderline 
schizophrenia, with hysteric antidepressant features.  

The appellant underwent physical examination in connection 
with enlistment in the military in August 1971.  At that 
time, he denied any history of nervous symptoms of any type.  
The examiner noted that he stuttered, and his speech was 
described as indistinct.  The evaluation was described as 
"abnormal."  

About six weeks later, he underwent further evaluation.  It 
was determined that the speech abnormality was likely the 
result of a "schizo-lingual background," but not 
neuropsychiatric, and he was accepted for active service.  

The appellant began active service on September 27, 1971.  On 
October 29, 1971, he was seen in a service medical facility.  
It was noted he was hostile and showing immature reaction to 
stress.  It was stated that he reacted to stress with 
physical violence or at least threats thereof.  He was 
referred to the mental hygiene clinic and was seen about one 
week later.  At that time he brought letters from a 
psychiatric clinic in Puerto Rico which showed that he had 
been treated for the previous seven years for nervous 
symptoms with a diagnosis of borderline schizophrenia with 
problems in personal relationships and learning.  It was 
recommended that he be evaluated by military psychiatric 
personnel to determine whether or not he was fit for 
retention in the military.  

The appellant was hospitalized in a Service Department 
hospital for evaluation on November 8, 1971.  He was admitted 
after he became violent in his company and required physical 
restraint.  Admission clinical history disclosed that he had 
experienced hallucinations prior to service, and that he 
received psychiatric treatment for about seven years.  Mental 
status examination showed he was quite manipulative.  It was 
stated that if he did not get his way, he would become 
completely uncooperative and hostile.  He was properly 
oriented.  Despite his history of hallucinations, he was 
considered not to be hallucinating at the present time.  His 
description of recent and past behavior was considered to be 
suggestive of antisocial acting out.  He was given a 
diagnosis of an emotionally unstable personality, manifested 
by low tolerance to stress, antisocial acting out, and 
possible micropsychotic episodes.  The disorder was 
determined to have existed prior to service and not to have 
been incurred therein.  

A medical board reviewed the file and determined the 
appellant did not meet enlistment qualifications because of 
the existence of the personality disorder, noted as being an 
emotionally unstable personality.  It was determined that the 
condition had not been aggravated by service, but that he was 
medically unfit for continuation in the military.  He was 
discharged because of the existence of the personality 
disorder.  

Post service records show that the appellant was hospitalized 
at a VA medical facility in April and May 1972.  In early May 
1972, it was stated he had been treated for 21 days and 
continued to require hospital treatment for undifferentiated 
schizophrenia.  

A VA social survey was conducted in August 1972.  This 
included a complete psychiatric history and description of 
the appellant's current behavior.  The author concluded that 
the disorder, though existing prior to service, appeared to 
have been in remission and that the tour of active service 
seemed to have exacerbated his symptoms and served as a 
traumatic experience.  

Additional evidence includes an April 2001 statement from 
Charles House, M.D.  The physician reviewed the appellant's 
chart and stated the appellant needed to be reconsidered for 
VA disability purposes because he had his problems while in 
service.  He stated that he had reviewed the appellant's 
service medical records and in his professional opinion the 
"present condition is a result of his military service."  

Additional pertinent evidence includes a September 2004 
review of the claims folder by a VA psychiatrist.  The 
appellant stated that prior to service he had no physical 
problems.  He described no current physical problems and said 
he could not remember anything before he entered the 
military.  Psychological testing was read to the appellant 
when he reported that he did not have glasses to wear.  
Reading glasses were offered, but he stated he still could 
not see.  The examiner read the questions to him.  His 
profile was "considered a fake, bad profile, and is 
considered to be malingering."  The examiner stated that 
"persons with that profile are over-reporting symptoms, they 
are trying to look sicker than they really are and are hoping 
that there will be some reward for their appearing sick."  
Asked whether the evidence showed an increase in disability 
of any preexisting psychiatric disorder during service, the 
examiner stated there had not been any.  Asked whether there 
had been an increase in disability and whether such increase 
was due to the natural progress of the disease, the examiner 
stated "not applicable."  The Axis I examination diagnosis 
was "no diagnosis."  The Axis II diagnosis was a personality 
disorder, not otherwise specified.  

In its 2007 remand, in pertinent part, the Board asked that 
the claims file be returned to the examiner who prepared the 
aforementioned report to have him review the entire medical 
evidence and offer opinions as to whether the schizophrenia 
preexisted service, whether it increased in severity during 
service, and if so, whether the increase in severity was due 
to the natural progress of the disease.  

Of record is an addendum by a VA psychologist dated in 
September 2008.  It was stated the psychologist who conducted 
the September 2004 examination had left VA service.  The 
psychologist was provided the appellant's claims file and was 
asked to:  Offer an opinion as to whether the appellant's 
schizophrenia preexisted service; if so, whether the 
schizophrenia increased in severity therein; if so, whether 
the increase in severity of the schizophrenia was due to the 
natural progress of the disease; and provide a detailed 
rationale, with specific references to the record, for any 
opinion expressed.  The psychologist stated that "I cannot 
answer the above questions with the provided data."  He 
stated that he reviewed the psychologist's report "and it is 
not helpful with regard to these questions."  He recommended 
that the appellant be scheduled for a face-to-face 
evaluation.

In February 2009 a VA staff psychiatrist reviewed the claims 
file.  As to whether the increase in severity of the 
schizophrenia was due to natural progress of a disease, the 
psychiatrist stated that "most likely than not increase in 
severity of the schizophrenia was due to the natural 
progression of the illness.  There is evidence that he has 
had chronic deteriorating psychotic disorder characterized by 
rapid cognitive disintegration which appeared to have started 
in late teen years of his life."  The psychiatrist noted that 
his extensive review of the claims file indicated the 
appellant had a preexisting diagnosis of schizophreniform 
illness and a personality disorder diagnosed and treated for 
seven years prior to the illness in 1971.  It was noted that 
during that time the appellant had had inpatient treatment 
and outpatient treatment for psychiatric purposes.  

Taking all the evidence into consideration, the Board finds 
that the appellant's disability existed before service and 
was not aggravated beyond natural progress during his brief 
tour of service.  Initially, the Board must consider if the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  As noted above, the report of 
examination at the time of service entrance reflected a check 
mark next to the word "abnormal" in the square pertaining to 
psychiatric evaluation.  Evidence of record includes medical 
evidence from a psychiatric hospital in Puerto Rico showing 
the appellant was treated and diagnosed with schizophrenia 
before he began his military service.  A psychiatrist at the 
Children's Clinic of the Psychiatric Hospital in Rio Piedras, 
Puerto Rico, reported the appellant was treated and evaluated 
at that facility between 1964 and 1971 for borderline 
schizophrenia.  Additional available records show that in 
1971 the appellant was receiving Social Security pension.  He 
was given a diagnosis at that time of borderline 
schizophrenia, with hysteric and depressive features.  

In view of the foregoing, the Board finds the appellant had a 
psychiatric disorder that existed prior to service.  See 
Cotant v. Principi, 17 Vet. App. 116 (2003).  

The next step of the inquiry is to determine whether the 
schizophrenia was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  VAOPCPREC 3-2003 (July 16, 2003).  

As noted above, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153.

The medical evidence includes an opinion from a private 
physician who expressed the opinion that the Veteran's 
present condition was a result of his military service.  
However, there is no indication that the physician had access 
to or reviewed the records from the Children's Clinic of the 
Psychiatric Hospital in Puerto Rico.  Regardless, the 
physician did not address the question of aggravation.  

A medical opinion was requested from a VA psychiatrist.  In 
February 2009 he stated that he had access to and reviewed 
the entire claim folder.  Reference was made to the record 
showing the appellant had received treatment for psychiatric 
purposes several years before entering service.  He expressed 
the opinion that it was at least as likely as not that the 
preexisting psychiatric disorder increased in severity during 
service because of the stressors at enlistment process.  
However, he added that the increase in severity was most 
likely due to the natural progress of the disease.  He noted 
that the evidence showed the appellant had had chronic 
deteriorating psychotic disorder characterized by rapid 
cognitive disintegration which began during his late teen 
years.  There is no pertinent medical evidence of record to 
the contrary.  The examiner concluded that a chronic acquired 
psychiatric disorder, mainly schizophrenia, was not 
aggravated by service because of any increase in disability, 
but rather was due to the natural progress of the preexisting 
psychiatric disorder.  The VA psychiatrist had access to the 
entire claims file, including the statement from the private 
physician.  The Board finds his comments persuasive, 
particularly in light of his statement that he reviewed the 
entire claims file, to include the records contemporaneous 
with the appellant's active service in 1971.  

To the extent that the appellant has asserted that his 
disability is related to service, as a lay person, he is not 
competent to give a medical opinion or diagnosis or etiology 
of a disorder.  Even if his opinion is entitled to be 
accorded some probative value, it is far outweighed by the 
opinion provided by the medical professional who stated that 
he had reviewed the entire claims file and stated that he did 
not see any increase in disability of the schizophrenia 
beyond natural progress .  See 






Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include schizophrenia, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


